Citation Nr: 1638995	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-05 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.   Entitlement to service connection for a low back disability.

2.   Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing has been associated with the file.

The Board notes that additional evidence has been associated with the Veteran's claims file since the last issuance of the February 2011 statement of the case (SOC).  However, in June 2016, the Veteran waived local consideration of this evidence.  Therefore, this appeal is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is necessary.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159 (c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event, injury, or disease.

With regard to the Veteran's right ear hearing loss, VA treatment records from May 2016 shown that the Veteran has mild hearing loss at 250 Hz, from 2000-3000 Hz, and at 6000 Hz with excellent word recognition score (96%).  It is unclear, based on the VA treatment records, whether the Veteran has right ear hearing loss for VA purposes.  However, as there is indication of a diagnosis and acoustic trauma has been conceded, a VA examination is necessary.

With regard to the Veteran's low back disability, the Board notes that the Veteran was afforded a VA examination in April 2016.  The impression was mild levoscoliosis and mild to moderate degenerative disc disease and spondylosis T12-L1-L2-L3, L4-L5.  At his hearing before the undersigned in April 2016, the Veteran testified that he was hit by a jet blast, which blew him backwards and knocked him onto his back.  See April 2016 Board Hearing Transcript, p.3-4.  The Veteran testified that the blast cut the web belt he had on and he was gashed down to the bone.  The Veteran testified that the Corpsman then put something ice cold on his back and gauzed and butterflied the Veteran's wound and sent him back to work.  As the examiner did not provide an opinion as to whether the Veteran's current disability is related to his service, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.   Obtain an addendum opinion from the April 2016 examiner who conducted the Veteran's back examination or other appropriate person.

Based on the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's mild levoscoliosis and mild to moderate degenerative disc disease and spondylosis T12-L1-L2-L3, L4-L5, is related to any in-service disease or injury including any incident in which the Veteran may have been blown onto his back by a jet blast. 

The examiner should explain the rationale for all opinions given, with citation to any supporting facts. 

If it is necessary to examine the Veteran to obtain the requested opinion, that should be arranged.  

2.   Schedule the Veteran for a VA examination for his right ear hearing loss.  All indicated tests should be performed, and all findings reported in detail.  The Veteran should be given an opportunity to describe the symptoms he has had since service.

Based on the Veteran's reports, examination, and review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not any current right ear hearing loss disability is related to service, and particularly, in-service acoustic trauma.

The examiner should explain the rationale for all opinions given, with citation to any supporting facts. 

3.   Readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




